Security for costs. The suit in this case was commenced by the wife whilst sole. The action is replevin. Since the commencement of the suit, she has married, and resides with her husband in Vermont. The defendant, on account of the non-residence of the plaintiffs, asks for security for costs, which is opposed, on the ground that the action is replevin> in which the defendant has already security in the replevin bond executed at the commencement of the suit; for which cause the motion was denied.